Citation Nr: 1033058	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for bilateral hearing loss.



FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability.

2.  Bilateral hearing loss was not manifest during active service 
or within one year of service and is not shown to have developed 
as a result of an established event, injury, or disease during 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in July 2006 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received 
complete notice regarding his claim for service connection.

The Veteran's service treatment records, private treatment 
records, VA authorized examination report, and lay statements 
have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded a VA examination 
in November 2008 with respect to his disability.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims file; contains a description of the 
history of the disability at issue; documents and considers the 
relevant medical facts and principles; and provides an opinion as 
to the etiology of the Veteran's hearing loss with an supporting 
rationale.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  See 38 C.F.R. § 3.385 (2009); see also Meedel 
v. Shinseki, 23 Vet. App. 277, 283 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to hearing loss.  These records 
do include audiological evaluations.  The Board notes that prior 
to November 1967, audiometric results in service department 
records were reported in standards set forth by the American 
Standards Association (ASA). Those are the figures on the left in 
each column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI). 
 In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.  The designation "NR" indicates that a 
threshold in that frequency was not recorded.

During the Veteran's May 1965 pre-induction examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
NR
10 (15)
LEFT
0 (15)
5 (15)
5 (15)
NR
15 (20)

The Veteran underwent a class III flight examination in May 1967.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
10 (20)
5 (10)
LEFT
-5 (10)
0 (10)
10 (20)
10 (20)
15 (20)

On the accompanying medical history report, the Veteran denied 
any history of hearing loss or ear trouble.

The Veteran underwent a separation examination in November 1968.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
5
0
5
5
15

On the accompanying medical history report, the Veteran again 
denied any history of hearing loss or ear trouble.

The Veteran submitted private treatment records dated July 2006.  
These records include graphical audiograms.  The Board, lacking 
medical expertise, may not interpret these results.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data).  However, the Veteran also submitted a letter from the 
treating physician, who diagnosed the Veteran with sensorineural 
hearing loss.  The letter indicated that the Veteran had 
experienced ear blockage and hearing difficulty for some years.  
He had difficulty hearing in noisy environments and occasionally 
misunderstood things.  He also reported "crickets in his ears," 
particularly in quiet environments.  He described having 
significant noise exposure during his time in the Air Force, and 
had some noise exposure in his work at AT&T.  Examination of the 
ears was unremarkable.

The Veteran underwent a VA examination in November 2008.  He 
reported military noise exposure to combat noise, aircraft, and 
weapons fire.  He denied any occupational or recreational noise 
exposure.  With respect to current symptoms, he reported having 
difficulty hearing conversations, particularly with background 
noise.  He also complained of constant, bilateral tinnitus.  He 
could not specify a particular date of onset of tinnitus, but 
stated that was "a long, long time ago."  Puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
60
55
LEFT
15
40
55
60
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.  
Otoscopic examination was unremarkable bilaterally.  The examiner 
diagnosed normal sloping to moderately severe bilateral 
sensorineural hearing loss.  However, she opined that hearing 
loss and tinnitus were not the result of military noise exposure.  
She based this conclusion on the Veteran's pre-induction and 
separation audiometric findings.  Both tests revealed normal 
hearing.  Further comparison between the two tests did not reveal 
a standard threshold shift in hearing for either ear during 
service.  The service treatment records did not contain a 
complaint for tinnitus.

The Veteran also submitted an undated statement in support of his 
claim.  He stated that while hearing loss may not have been 
evident upon his discharge, it surely had a major start during 
service.  In his capacity as an aircraft radio repairman, he was 
frequently subjected to loud noises, especially during aircraft 
launch and recovery operations.  He often stood near C130 and CH3 
aircraft during run-up operations with no hearing protection.  
Ground equipment used to power the aircraft and provide lighting 
was also quite loud.  He was also stationed in Da Nang, and 
subjected to rocket and mortar attacks.  He also reported that 
his doctor indicated in June 2006 that his hearing loss was most 
likely due to his work environment in the military.  Finally, he 
cited the Mayo Clinic, which noted that hearing loss comes from 
heredity and loud noises.  The Veteran had no history of hearing 
loss in his family, and though he was exposed to some noise while 
working at AT&T, those sounds were short in duration.

Based on the evidence of record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  Although 
the Veteran is currently diagnosed with hearing loss, the overall 
weight of the evidence is against finding a link between his 
hearing loss and noise exposure during service.  The VA examiner 
opined that hearing loss was less likely than not due to noise 
exposure in service, based on the lack of a standard threshold 
shift in the Veteran's audiometry between induction and 
separation.  There is no competent medical evidence in the record 
to contradict this opinion

The Board has considered the Veteran's statements in support of 
his claim.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that 
his hearing loss is the result of exposure to noise in service, 
he has not demonstrated the medical knowledge required to 
establish an etiological nexus between his hearing loss and in-
service noise exposure.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, although 
the statements of the Veteran in support of his claim have been 
given full consideration by the Board, they are not considered 
competent medical evidence and do not serve to establish a 
medical nexus between the claimed disorder and the Veteran's 
period of service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that he did not 
complain of hearing loss in service, was shown to have "normal 
hearing" in service as described by the November 2008 VA 
examiner, and is not shown to have a diagnosis of hearing loss 
until almost 37 years after service, weighs heavily against the 
claim he now makes that he has had problems ever since service.  
The Board is not holding that corroboration is required.  Rather, 
the Board finds his assertions to be less credible than the 
normal contemporaneous records.  The Board notes that symptoms, 
not treatment, are the essence of any evidence of continuity of 
symptomatology. However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity.  As such, the Board finds that the 
probative evidence is against the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


